Citation Nr: 1613284	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for degenerative joint disease (DJD) of the left hip, which is rated at 10 percent prior to February 5, 2010, rated at 100 percent from February 5, 2010 to February 28, 2011, and rated at 30 percent from March 1, 2011.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1982 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2016.  A transcript of that hearing is of record.  

The Board acknowledges that a January 2013 correspondence from the Veteran indicated that he was satisfied by the 30 percent rating for his left hip disability after the hip replacement surgery.  However, the Veteran was led to believe that the rating of his left hip disability during the period when it is rated at 30 percent was on appeal by the December 2015 VA Form 8 Certification of Appeal and the February 2016 hearing.  VA waives any objection to the deficiency of the timeliness or adequacy of the appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the Board has jurisdiction over the issue throughout the period referenced above.  

The issue of entitlement to an initial rating in excess of 30 percent from February 5, 2010 to the present is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 5, 2010, the Veteran's left hip disability was manifested by flexion greater than 45 degrees with no evidence of motion lost on abduction beyond 10 degrees, or limitation of adduction or rotation to prevent crossing of legs or ability to toe-out more than 15 degrees.  Extension was not limited to 5 degrees.  However, the overall level of disability of the hip, based on the testimony and medical evidence, was moderate in degree.  

2.  The Veteran underwent total hip replacement surgery on January 5, 2010.  


CONCLUSIONS OF LAW

1.  Prior to January 5, 2010, the criteria for a rating of 20 percent (but no higher) for degenerative joint disease of the left hip are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5003, 5250-5255 (2015).

2.  From January 5, 2010 through February 4, 2010, the criteria for a rating of 100 percent for a left hip disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5054.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
 § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the March 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  There is no indication that there are relevant outstanding Social Security Administration disability records.  The Veteran has not identified any additional, outstanding records necessary to decide the pending appeal.  The Veteran was provided with a VA examination in order to rate his claim.  The Board recognizes the Veteran's assertion in his notice of disagreement (NOD) that the examination questioning was limited and that the write-up does not fully reflect the conversation during the examination.  Nonetheless, the Board finds that these assertions do not rise to the level of clear evidence challenging the competency of the examiner, and determines that the examination provided the information necessary in order to rate the Veteran's claims under the rating criteria and is sufficient to rate the severity of the Veteran's disability.  See Sickels v. Shinseki, 643 Fed. 3d. 1362, 1366 (Fed. Cir. 2011).  The Board finds that the examination provided the information necessary in order to rate the Veteran's claim under the rating criteria.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  The Veteran discussed his treatment history and symptoms during the appeal period, thus fully describing the nature and severity of his disabilities.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.  

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

Disorders of the hips are rated under Diagnostic Codes (DC) 5250 through DC 5255 of 38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Under DC 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a.  Fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and weight bearing preserved with aid of brace, merits a rating of 60 percent.  Fracture of the shaft or anatomical neck of the femur with nonunion and loose motion motion merits a rating of 80 percent.  

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Prosthetic replacement of the head of the femur or of the acetabulum results in a rating of 100 percent for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, DC 5054.  

Facts and Analysis

An examination was conducted in September 2007.  The examiner wrote that the Veteran's hip was painful with reduction of movement, although there were no acute flares.  The examiner noted that the hip was stable and did not fatigue easily.  The Veteran stated that pain was present most of the time.  The reduction of movement limited by pain was recorded as flexion of 120 degrees, extension to 0 degrees, abduction to 30 degrees, and adduction to 20 degrees.  The examiner found there was no change of limitation with repetitive testing.  The Veteran was diagnosed with bilateral degenerative joint disease of the hips.  

A November 2007 private treatment note indicated that the Veteran rated his left hip pain as 3 of a scale of 1 to 10.  The severity of the condition was described as mild.  The Veteran reported that the pain was aggravated by running, standing and walking.  On objective examination, he had an antalgic gait and stiff hip gait.  An X-ray of the left hip was interpreted as showing moderate joint destruction identified as degenerative arthritis.  

In his March 2009 notice of disagreement (NOD) the Veteran reported severe chronic pain throughout his hip, and walking with a permanent limp.  He wrote that his left hip disability impacted his standing posture, and that he experienced minimal hip flexibility and an inability to touch his left toes or tie his left shoe without unreasonable and painful contortion.

A June 2009 private consultation  indicates progressive left hip pain.  The doctor noted limitation of motion in the left hip.  Internal rotation was recorded as 45 degrees, external rotation was recorded as 30 degrees, flexion was normal, and abduction was limited to 20 degrees.  

In July 2009, a private treatment record indicated the Veteran experienced difficulty tying his shoes and reported that he "cannot really flex his hips."  The physician noted the condition had worsened in the last five years after the Veteran attempted to pick up something heavy, and that he has persistent pain in the left hip and groin radiating slightly down to the thigh.  The Veteran reported that he was unable to be as active as he would like to be due to the pain and limited motion.  The Veteran walked with an altered gait.  The range of motion of the Veteran's left hip was recorded as 80 degrees of flexion, 10 degrees of internal rotation and 20 degrees of external rotation, 30 degrees of abduction, and 30 degrees of adduction, with pain throughout. 

On January 5, 2010, a total left hip replacement procedure was performed due to the Veteran's DJD.

During the February 2016 hearing, the Veteran testified that prior to his hip replacement surgery he was in serious and extreme pain that he characterized as worse than the pain after his surgery.  He stated that he could not sleep or walk very far, and had difficulty travelling in connection with his employment.  He was required to drive long distances to visit several sites and groups, and these car trips had to be extended so that he could make additional stops due to the pain from sitting in the car.  He reported that he had trouble walking on hilly ground, but not on level ground.  He testified that stairs bothered him but not so much that he avoided them.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that prior to January 2010, the overall level of disability of the hip, based on the testimony and medical evidence, was moderate in degree.  Such a conclusion is supported by the objective X-ray evidence in November 2007 showing moderate destruction of the joint, as well as the findings on examination of an antalgic and stiff gait.  On this basis, the Board finds that a 20 percent rating was warranted under Diagnostic Code 5255.  However, the Veteran does not meet the criteria for a rating in excess of 20 percent for his left hip disability prior to January 5, 2010.  The most severe limitation of motion recorded in the Veteran's medical records is the July 2009 private treatment note indicating limitation to 80 degrees flexion and 30 degrees abduction, with pain throughout.  This limitation does not approach the requirement of flexion limited to 30 degrees required for a rating in excess of 10 percent under DC 5252.  Similarly, there is no indication of limitation of abduction such that motion is lost beyond 10 degrees, limitation of adduction such that he was unable to cross his legs, or limitation of rotation such that he could not toe-out more than 15 degrees, as required under DC 5253, or limitation of extension to 5 degrees, which is required for a compensable rating under DC 5251.  

Although the Board recognizes that the Veteran's pain had an impact on the Veteran's functioning, and that this pain was aggravated by walking, standing, and running, there is no indication in the record that the impairment caused by the pain resulted in a limitation of motion that is equivalent to the requirements for a rating in excess of 10 percent (let alone in excess of 20 percent).  The September 2007 examination showed that the Veteran's limitation of motion was not further reduced after repetitive motion.  The Veteran has provided competent lay testimony that he was unable to touch his toes on the left side or tie his left shoe, and reported to his physician in July 2009 that he "cannot really flex his hips," but the most probative measure of the Veteran's limitation in flexibility remains the range of motion measurements in the medical record.  As there is no indication of ankylosis of the hip, or a flail joint, DCs 5250 and 5254 are not more appropriate diagnostic codes to rate the Veteran's left hip disability.  

The most probative evidence of record thus indicates that the Veteran's left hip disability is most appropriately rated at 20 percent prior to January 5, 2010.  The preponderance of the evidence is against an evaluation in excess of 20 percent for degenerative joint disease of the left hip prior to January 5, 2010.  

The medical record indicates that the Veteran's total left hip replacement procedure was performed on January 5, 2010.  Therefore, the Veteran was entitled to a 100 percent rating under DC 5054 beginning on January 5, 2010.  A rating of 100 percent is granted from January 5, 2010 through February 4, 2010.  The Board notes that the Veteran has already been granted a 100 percent rating effective February 5, 2010.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's left hip pain is contemplated by the rating schedule under 38 C.F.R. § 4.59 and is for consideration when discussing limitation of motion under 38 C.F.R. § 4.71a, DC 5251, 5252, and 5253.  The Board recognizes that the Veteran asserts that his pain resulted in lack of mobility and impacted his gait, posture, and ability to engage in certain activities, including exercise.  The rating schedule considers the impact of fatigue and pain on limitation of motion, which is the root of the limitation of activities described by the Veteran.  Therefore, the functional impairment described is adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran was fully employed during the period on appeal.  Therefore, the matter of entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for degenerative joint disease of the left hip prior to January 5, 2010 is granted.  

Entitlement to a staged initial rating of 100 percent for a total replacement of the left hip from January 5, 2010 through February 4, 2010 is granted.





REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The most recent VA examination was conducted in September 2007.  The Veteran's left hip was replaced on January 5, 2010.  As no examination has been performed to consider the severity of the Veteran's left hip disability after the hip replacement surgery, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected left hip disability.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

The Board notes that the most recent medical records are dated in April 2010.  Upon remand, the AOJ should contact the Veteran and ask that he identify and provide updated consent for any private treatment provider who has records relevant to the current severity of the Veteran's left hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify and provide a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for any private treatment provider he has seen for treatment of his left hip disability after April 16, 2010.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity and manifestations of his service-connected degenerative joint disease of the left hip, status post total hip replacement.  All indicated tests, to include range of motion studies conducted using a goniometer or other standard range of motion measurement device should be completed.  The examiner should discuss any additional functional loss or limitation due to pain as well as any other factor such as incoordination, fatigability, weakness, or decreased strength, speed, or endurance.  

3.  After completing all of the above development, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran with a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


